DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1-11, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nozawa et al. (US 2010/0053101, “Nozawa”) in view of Izaki et al. (US 8,760,601, “Izaki”), in view of Wada et al. (US 2009/0147359, “Wada”) and further in view of Takamura et al. (JP 2016-006530, “Takamura” a machine translation of which has been appended).
Regarding claims 1, 2, 14, and 15, Nozawa teaches a display device comprising a display panel ([0069], [0012]) and a multilayer optical film having a base layer (may be polyester, [0016]), an undercoat layer, and a hard coat layer sequentially laminated (see, e.g., Fig. 1, layers 12, 14, 16, [0012]). Nozawa teaches that the refractive indexes of the layers read on the presently claimed ranges (see Table 1, [0132], [0063], [0064], [0065]; please note that n0, n1, and n2, of Nozawa correspond to the presently claimed n1, n2, and n3, respectively). 	Nozawa fails to specifically teach the retardation properties of the laminate. In the same field of endeavor of protective films for use in liquid crystal display devices (col. 1 lines 10-30), Izaki teaches an optical film for use in a display devices that has an in-plane retardation of less than 150 nm (see col. 6 lines 20-42). It would have been obvious to the ordinarily skilled artisan at the time of the invention to have adjusted the retardation properties of the base film of Nozawa to within the ranges described by Izaki in order to limit iridescent unevenness in the film or laminate without losing the advantage of using a polyester material therein (see col. 6 lines 4-20 and see more generally col. 5 line 60 – col. 6 line 65). Further, Izaki teaches that the use of a polarizer in a liquid crystal display device is necessary for the operation of a device, enabling the display by controlling an amount of transmission of light emitted by the light source (Izaki, col. 1 lines 10-30) and therefore its inclusion on the outside of the display device of Nozawa would have been obvious to the ordinarily skilled artisan (Izaki, col. 1 lines 10-30).
Regarding claim 3, modified Nozawa additionally teaches that the thickness direction retardation of the base protective film should be on the range of greater than 6000 nm in order to balance improved optical qualities and reduced thickness of the film (see col. 6 line 50 – col. 7 line 15). 
Regarding claims 4-6, Nozawa teaches that the base layer may have a refractive index reading on from 1.45 to 1.75 (thus reading on from 1.61 to 1.69, see Table 1, n0, [0132], [0064]), the refractive index of the undercoat or primer layer may be from 1.40 to 1.70 (thus reading on from 1.63 to 1.68, see Table 1, n1, [0132], [0064]), and the hard coat layer may have a refractive index of from 1.35 to 1.70 (thus reading on the claimed range of from 1.50 to 1.53, and see Table 1, n2, [0132], [0064]).
Regarding claim 7, Nozawa additionally teaches that the base layer may have a thickness of from 10 to 500 micrometers ([0017]).
Regarding claim 8, Nozawa additionally teaches that the undercoat or primer layer may have a thickness of from 0.03 to 1 micrometer ([0020]).
Regarding claim 9, Nozawa additionally teaches that the hard coat layer may have a thickness of from 0.1 to 30 micrometers ([0046]). 
Regarding claim 10, Nozawa teaches that the base layer may have a refractive index reading on from 1.45 to 1.75 (thus reading on from 1.61 to 1.69, see Table 1, n0, [0132], [0064]), the refractive index of the undercoat or primer layer may be from 1.40 to 1.70 (thus reading on from 1.63 to 1.68, see Table 1, n1, [0132], [0064]), and the hard coat layer may have a refractive index of from 1.35 to 1.70 (thus reading on the claimed range of from 1.50 to 1.53, and see Table 1, n2, [0132], [0064]). Nozawa additionally teaches that the base layer may have a thickness of from 10 to 500 micrometers ([0017]), the undercoat or primer layer may have a thickness of from 0.03 to 1 micrometer ([0020]), and that the hard coat layer may have a thickness of from 0.1 to 30 micrometers ([0046]).
Regarding claim 11, Nozawa additionally teaches that the primer or undercoat layer may comprise a polyurethane based resin (i.e., a thermosetting polyurethane, see [0019]) and that the hard coat layer may comprise a photopolymerizable acrylate resin ([0025], [0028], [0029]).

Response to Arguments
Applicant’s arguments filed 10/29/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1-11, 14, and 15 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782